Citation Nr: 1117642	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-17 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a breathing disorder, to include asthma and bronchitis.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to increased rating in excess of 30 percent for residuals of a shell fragment wound of the left tibia. 

4.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.  

6.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.  

7.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbar spine with spondylolisthesis.

8.  Entitlement to increased (compensable) rating for bilateral hearing loss.

9.  Entitlement to an initial (compensable) rating for erectile dysfunction.

10.  Entitlement to a combined evaluation in excess of 80 percent for all service-connected disabilities for the period prior to February 1, 2009.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 through July 31, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from June 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter also comes before the Board on appeal, in part, from May 2006 and March 2008 rating decisions from the RO in Los Angeles, California.  

Also, in February 2011, after the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted additional evidence without a waiver of review by the RO.  Most of this evidence consists of copies of documents already of record.  However, in January 2011 VA treatment records included with this evidence, VA examiners indicate treating the Veteran for erectile dysfunction.  Although the Veteran did not submit a waiver of RO review, as this decision will constitute a full grant of the Veteran's claim for an increased rating for this disorder to the maximum allowed under the applicable diagnostic code, a remand to the RO for review is unnecessary.   

As will be noted below, this decision grants the Veteran's claim for an initial rating for PTSD greater than 30 percent, assigning a 70 percent rating for the entire initial rating period.  As a result of this finding, for the period from June 1, 2006 through February 28, 2009, the Veteran's combined rating for all disabilities is 90 percent.  The Veteran contends that, during that period, he was unable to find gainful employment other than part-time work.  Therefore, the Board finds that the issue of total unemployment due to service-connected disabilities (TDIU) for the period from June 1, 2006 through February 28, 2009, and from March 1, 2009 to June 1, 2009, has been raised by the record.  

For the period from June 1, 2006 through February 28, 2009, the Veteran was rated as 100 percent disabled due to service-connected prostate cancer.  Therefore, as the Veteran considered 100 percent disabled, the maximum schedular rating, during this period, the Veteran's claim for TDIU is not at issue during this period.   

In a June 2004 statement, the Veteran asserted that, during service, he had incurred shrapnel wounds to both his hands, to include the fingers, and his feet.  The record contains no indication that the RO developed these claims for service connection.  Therefore, these claims for service connection are referred to the RO for further development.  

The Veteran did not request a hearing before the Board.    

The issue of total unemployment due to service-connected disabilities (TDIU) for the period from June 1, 2006 through February 28, 2009, and from March 1, 2009 to June 1, 2009,  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an October 1973 rating determination, the RO denied service connection for asthma; having been asked by the Veteran to reconsider this decision, the RO again denied the claim in a November 1973 rating decision; the Veteran was notified of this decision in November 1973, and did not appeal.

2.  Evidence received since the November 1973 rating decision regarding the claim for service connection for asthma does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  For the entire initial rating period under appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as:  obsessional rituals which interfere with routine activities; near-continuous panic and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

4.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

5.  For the entire rating period on appeal, the Veteran's service-connected residuals of a shell fragment wound of the left tibia disability have been manifested by severe injury to Muscle Group XI; for the entire initial rating period on appeal, the Veteran's residuals of a shell fragment wound of the left tibia disability has not been manifested by injury to any other muscle group or nerve damage affecting a body part other than the left tibia region.  

6.  For the entire initial rating period on appeal, the Veteran's left knee instability has been productive of mild instability of the left knee; for the entire initial rating period on appeal, the Veteran's left knee instability disorder has not more nearly approximated moderate instability of the left knee.

7.  For the entire initial rating period on appeal, the Veteran's degenerative joint disease of the left knee was productive of, at worse, flexion limited to 45 degrees and extension limited to zero degrees; the Veteran's degenerative joint disease of the left knee did not more nearly approximate flexion limited to 30 degrees or extension limited to 15 degrees.  

8.  For the entire initial rating period on appeal, the Veteran's arthritis of the right knee was productive of, at worse, flexion limited to 90 degrees and extension limited to zero degrees; the Veteran's degenerative joint disease of the right knee was not productive of flexion limited to 30 degrees or extension limited to 15 degrees.  

9.  For the entire initial rating period on appeal, the Veteran's low back disability has been manifested by, at worse, forward flexion of the thoracolumbar spine limited to 45 degrees.

10.  For the entire initial rating period on appeal, the Veteran's back disability has not manifested severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, abnormal mobility on forced motion, severe limitation of motion of the spine, severe intervertebral disability with recurring attacks and little intermittent relief, incapacitating episodes having a total duration of at least four but less than six weeks per year, or forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

11.  For the period from February 19, 2010, the Veteran's low back disability has been productive of radiculopathy symptomatology, to include sensory numbness in the bilateral thighs and legs, consistent with mild incomplete paralysis of the sciatic nerve; for the period from February 19, 2010, the Veteran's low back disability has not been productive of radiculopathy symptomatology consistent with moderate incomplete paralysis of the sciatic nerve.  

12.  For the period from February 19, 2010, the Veteran's low back disability has been productive of a neurogenic bowel disorder, causing occasional involuntary bowel movements and requiring the wearing of a pad; for the period from February 19, 2010, the Veteran's low back disability with neurogenic bowel disorder has not caused extensive leakage and fairly frequent involuntary bowel movements.  

13.  In April 2004, VA audiology testing revealed an average 35 decibel loss, with a speech recognition score of 92 percent, in the right ear; and an average 24 decibel loss, with a speech recognition score of 100 percent, in the left ear.

14.  In October 2006, VA audiology testing revealed an average 54 decibel loss, with a speech recognition score of 92 percent, in the right ear; and an average 63 decibel loss, with a speech recognition score of 96 percent, in the left ear.

15.  For the entire initial rating period, the Veteran's erectile dysfunction disorder has been manifested by deformity of the penis with loss of erectile power.

16.  For the period from September 8, 2003 through May 31, 2006, service connection was in effect for PTSD, disabilities of the right and left legs, a low back disability, and tinnitus.  The combined evaluation for these disorders, each rated with a compensable rating, was 90 percent, considering the bilateral factor.

17.  For the period from May 1, 2009, service connection was in effect for PTSD, residuals of prostate cancer, and disabilities of the right and left legs.  The combined evaluation for these disorders alone was 100 percent, considering the bilateral factor.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision, which denied service connection for residuals of asthma became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen service connection for asthma.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  For the entire initial rating period under appeal, the criteria for a 70 percent initial rating, but no greater than 70 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).

4.  For the entire rating period under appeal, the criteria for an increased rating in excess of 30 percent for residuals of a shell fragment wound of the left tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2010).

5.  For the entire initial rating period under appeal, the criteria for an initial rating higher than 20 percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).

6.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for a degenerative joint disability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2010).

7.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for an arthritis disability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2010).

8.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A.
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).

9.  The criteria for a separate 10 percent rating, but no greater than 10 percent, for radiculopathy of the left lower extremity (associated with the Veteran's service-connected low back disability), for the period from February 19, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

10.  The criteria for a separate 10 percent rating, but no greater than 10 percent, for radiculopathy of the right lower extremity (associated with the service-connected low back disability), for the period from February 19, 2010, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

11.  The criteria for a separate 20 percent rating, but no greater than 20 percent, for bowel dysfunction (associated with the service-connected low back disability), for the period from February 19, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).

12.  For the entire initial rating appeal period under appeal, an increased (compensable) rating for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

13.  For the entire initial rating period under appeal, the criteria for an initial rating of 20 percent, but no greater than 20 percent, for erectile dysfunction with penile deformity associated with residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2010).

14.  For the rating period from September 8, 2003 through May 31, 2006, the criteria for a combined disability rating of 90 percent, but no greater than 90 percent, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.25, 4.26 (2010).

15.  For the period from June 1, 2009, the criteria for a combined disability rating of 100 percent have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.25, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because this decision will assign the maximum rating available under the proper diagnostic code for the Veteran's erectile dysfunction due to a penile deformity, the Board does not need to discuss the RO's compliance with the VCAA regarding that issue.  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Because the appeals for initial ratings are downstream issues from that of service connection, Vazquez notice was not required when the RO developed the Veteran's claims regarding initial ratings for PTSD, the left and right knees, the low back, and hearing loss.   See VAOPGCPREC 8-2003; Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, Vazquez-Flores was overruled in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in April 2004 substantially satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and special information regarding reopening claims based on the submission of new and material evidence.  In a September 2008 letter, the RO supplied the information regarding disability rates and effective dates required by Dingess.  In a June 2008 letter, the RO supplied the rating information required by Vazquez.  

Although the September 2006 and June 2008 notices were not issued prior to the July 2004 and May 2006 decisions from which this appeal, in pertinent part, arises, the RO subsequently re-adjudicated the Veteran's claims, as demonstrated by the respective December 2008 Supplemental Statements of the Case (SSOCs).  As the SSOCs complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  Regarding the Veteran's claims for increased ratings, throughout the pendency of this appeal, the RO has provided the Veteran with VA medical examinations to determine the extents of the Veteran's claimed disorders.  As the examination reports were written after interviews with the Veteran and reviews of the claims file, and contained specific findings indicating the nature of the Veteran's respective disabilities, the examinations are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that a VA examination has not been scheduled to obtain a medical opinion regarding the relationship of the Veteran's asthma disorder to service.  However, as the Board has determined that new and material evidence has not been received to allow for the reopening of this claim, VA is under no duty to provide such a medical examination or to obtain a medical opinion  38 C.F.R. § 3.159(c); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.



New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

New and Material Evidence - Asthma Disorder

In this instance, in a November 1973 rating decision, the RO denied the Veteran's claim for service connection for asthma.  The RO noted the Veteran's statements, indicating that he had experienced flu-like symptoms just prior to discharge and that such symptoms were related to his current asthma.  In the rating decision, the RO noted that the Veteran's service treatment records contained no indication of any allergic disease or pulmonary condition.  The RO further noted that the earliest complaint or finding about any chest or allergic condition was found in a May 1972 VA treatment record, written two and a half years after the Veteran's discharge from service.  As the record contained no evidence indicating a link between the Veteran's current asthma disorder and service, the RO denied the Veteran's claim.

In September 2003, the Veteran filed a claim for service connection for "lungs."  In June 2004, the Veteran stated that he had chronic asthma/bronchitis symptomatology.  He also reported that, in a December 2000 VA X-ray examination report, specifically an Agent Orange registry report, a VA medical examiner noted that a vague density appeared to be overlying the Veteran's left lung base.  He indicated that the VA examiners concluded that the Veteran had been exposed to Agent Orange during service in Vietnam.  The Veteran asserted that his current breathing disorders resulted from his service from Vietnam.  Alternatively, in a June 2006 statement, the Veteran stated that his lung disorder resulted from shrapnel in his lungs.

The Veteran's current claim is based on his contentions that his current breathing disorder resulted from in-service Agent Orange exposure and imbedded shrapnel.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, new and material evidence is required.  

Reviewing the treatment evidence submitted in support of this claim, as noted by the Veteran, in a December 2000 VA treatment record, specifically an Agent Orange registry report, a VA examiner noted that the Veteran reported that he served in Vietnam and was exposed to Agent Orange.  The Veteran stated that he had chronic asthmatic bronchitis requiring use of inhalers since Vietnam.  An additional December 2000 VA treatment record indicates that the Veteran has a vague density overlying the left lung base.  Upon physical examination, the Veteran's lungs were clear.  Additional records in the claims file indicate that the Veteran currently is treated for asthma.  The record contains no medical opinion indicating that the Veteran's current bronchitis/asthma disorder is related to service.  

Having reviewed this evidence of record, the Board finds that new and material evidence has not been received since the November 1973 rating decision to allow for the reopening of service connection for a breathing disorder.  In the November 1973 rating decision, the RO determined that service connection would not be granted for a breathing disorder because the evidence did not indicate a nexus between the Veteran's claimed asthma disorder and service.  In the November 1973 decision, the RO noted the Veteran's statements, indicating flu-like symptoms in service that the Veteran contended developed into asthma.  

Currently, the Veteran contends that he developed asthma either due to Agent Orange exposure or shrapnel in the lungs.  However, the Board notes that the Veteran has only presented new theories of entitlement, but has not presented new and material evidence allowing for reopening.  As noted above, the Veteran has not submitted any credible medical opinion indicating a nexus between the Veteran's asthma/bronchitis symptoms and any incident of service.  In the December 2000 Agent Orange registry report, a VA examiner stated that the Veteran reported serving in Vietnam and being exposed to Agent Orange.  Furthermore, the VA examiner noted that the Veteran reported a history of chronic asthmatic bronchitis since exposure to Agent Orange.  The December 2000 VA examiner did not diagnose the Veteran as having asthma/bronchitis, despite the provision of a physical examination.  The VA examiner noted that the Veteran's lung fields were clear upon examination.  A contemporaneous X-ray report found a vague density apparently overlying the Veteran's left lung base.  The record does not contain a medical opinion indicating that the density noted on the December 2000 X-ray report was related to any incident in service.  

The Board notes that the Veteran previously reported chronic symptoms of asthma since service prior to the November 1973 rating decision.  Currently, he is making similar statements, but advancing a different theory of entitlement for his claim.  Therefore, the Veteran's similar statements paired with a new theory of entitlement, even if written in a VA treatment record, are not new and material and are insufficient to reopen the claim for service connection for asthma/bronchitis.  As there is no new and material evidence indicating a nexus between the Veteran's current asthma disability and any incident of service, the additional evidence submitted since the November 1973 decision is not related to the unestablished fact of a nexus to service that is necessary to substantiate the Veteran's claim for benefits.  Therefore, the additional evidence submitted since the November 1973 decision is not new and material, and service connection for asthma is not reopened.  

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, as in the claims for increased ratings for residuals of a shell fragment wound of the left tibia and bilateral hearing loss, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Initial Rating for PTSD

PTSD is evaluated under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411. Under this general rating formula, a 30 percent evaluation is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

After a review of all the evidence, lay and medical, the Board finds that the criteria for an initial 70 percent rating for the Veteran's service-connected PTSD are met for the entire initial rating period of appeal.  Initially, the Board notes that the Veteran's PTSD was initially rated as 30 percent disabling under Diagnostic Code 9411.  However, having reviewed all evidence, to include treatment records and statements from the Veteran and his family, the Board finds that the Veteran's PTSD symptomatology more nearly approximates that required for a 70 percent rating under Diagnostic Code 9411.  Specifically, or the entire initial rating period under appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as:  obsessional rituals which interfere with routine activities; near-continuous panic and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

The Board notes that the Veteran and his family are competent to testify as to observable symptoms of a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  In a series of statements, dated December 2008, the Veteran's spouse, son, daughter, and daughter all discussed the affect that the Veteran's PTSD had upon him.  

In her statement, the Veteran's daughter-in-law reported that her father required four to five hours to complete any task, such as going to the local store, because he had to plan his trip, and pack his vehicle correctly before leaving.  She noted that he acted in a paranoid manner, keeping steel bars on his windows, complimented by boxes blocking the windows so that no one could see inside the house.  She stated that all windows and doors had double and triple locks and that he kept baskets of pepper spray in the kitchen.  She noted that he had to ensure that everything was locked at all times.  Therefore, his paranoia ate up the time in his day.  She indicated that while visiting him, her father was verbally abusive to all around him, including his four-year-old grandson, commenting on their "weaknesses" on a daily basis.  She stated that he attempted to communicate in an appropriate fashion only with his dogs with which he spent all of his free time.  

In his statement, the Veteran's son noted that the Veteran would take hours with a simple task such as feeding the dogs.  If the task were not completed to his sense of perfection, the Veteran was liable to show frustration at whoever was attempting to help him.  He stated that his father's ritualistic behaviors had become so prevalent that he rarely had time for anything else in the day.  He indicated that the Veteran was a perfectionist who would leave tasks undone due to unrealistic demands for preparation.  He stated that the roof of the Veteran's house had leaked for years, but the Veteran would not begin repairing it until all materials had been bought and prepared to his satisfaction.  As a result, the ceilings in two rooms caved in before the Veteran started repairs.  He stated that the Veteran did not spend any time at family or social events, spending all of his time with his dogs.  

In her statement, the Veteran's wife stated that the Veteran had distanced himself from society, family, and friends.  She indicated that he justified his isolation by finding fault with all around him.  She reported that her husband resented anyone who disagreed with him, belittling them for their ideas.  She indicated that the Veteran seemed overwhelmed by daily living, procrastinating instead of making decisions and then choosing courses out of anger against his best judgment.  

In her statement, the Veteran's daughter reported that she had visited her father for two weeks during the past summer.  She noted that this was the first time she had seen him in 10 years.  She indicated that the Veteran was constantly irritable and angry, allowing these emotions to control him.  She noted that he withdrew from emotional connections with others, including herself.  She stated that he allowed little tasks to overwhelm him.  As she had been diagnosed with leukemia and had been told that she has little time left, she had found this experience to be painful. 

In an October 2009 statement, the Veteran reported experiencing desires to fall asleep and not wake up.  He also indicated that, in an incident of "road rage," he intentionally attempted to force a smaller car off the road and down a steep embankment by moving his cargo van into the other car's lane.  He stated that the other driver had previous to the incident cut him off and slammed on the brakes.  Treatment records in the claims file confirm that the Veteran was in a motor vehicle accident, although they do not note damage to another vehicle.  

Reviewing the probative treatment records, the Veteran was first diagnosed as having PTSD related to combat in a January 2006 VA treatment record.  In this report, the VA examiner reported depression, recurrent feelings of sadness, purposelessness, and a "lack of joy."  The Veteran classified himself as a loner, with no friends and only a few acquaintances.  He stated that he had a feeling of nervousness and hypervigilance regarding his surroundings.  Upon functional screening, the VA examiner found moderate to severe impairments in the Veteran's ability to care for himself (i.e. grooming, money management, safety issues, driving); ability to interact socially with others; and/or communication problems.  

Moreover, in a December 2008 statement, a VA psychiatrist who had been treating the Veteran since 2007 stated that he believed that the Veteran should at least be granted at least a 50 percent rating.  The psychiatrist noted that the Veteran had reduced productivity due to panic attacks occurring more the once per week; problems with attention and concentration impacting his short-term memory; an inability to complete tasks; scattered thoughts in pressure situations; and disturbances in mood and affect interfering with the ability to maintain effective work and social relationships. 

From the treatment records and the VA treating psychiatrist's statements, the Board finds that the Veteran's symptoms meet the criteria for at least a 50 percent rating for the entire rating period under appeal.  Specifically, the Veteran's PTSD is manifested by symptomatology such as panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Yet, the statements from the Veteran and his family are credible evidence that the Veteran experiences symptomatology meeting the criteria for a 70 percent rating for PTSD.  For example, in his October 2009 statement, the Veteran reported some suicidal ideation and an example of impaired impulse control, leading to an act of violence, specifically a road rage incident.  Moreover, the December 2008 letters from the Veteran's family indicate that the Veteran's PTSD is manifested by obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The letters indicate that the Veteran's PTSD been manifested by these symptoms for a number of years.

The Board notes that the PTSD treatment records included in the claims file indicate routine GAF scores of 50, indicating serious symptomatology, including suicidal ideation and obsessive rituals.  The Board notes that the definition of serious symptomatology could encompass a 50 or 70 percent disability rating.

Considering both the treatment records and the credible lay statements included in the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology more nearly approximates that required for a 70 percent rating under Diagnostic Code 9411 for the entire rating period under appeal.  

The Board notes that the Veteran's symptomatology does not meet the criteria for a 100 percent rating under Diagnostic Code 9411.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Specifically, the evidence, to include the treatment records, contains no evidence of gross impairment in thought processes or communication.  Despite difficulties and anger or sadness in answering questions regarding his experiences during service, the Veteran does not show gross impairment in thought processes or speech.  The record does not indicate that the Veteran experiences persistent delusions or hallucinations.  As noted above, the Veteran stated that he experienced a single incident of road rage.  However, the evidence does not show that the Veteran is a persistent danger to himself self or others.  Also, all the examiners noted that the Veteran is able to perform the minimal activities of daily living, such as maintenance of minimal personal hygiene.  Also, the Veteran has not been shown to experience disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Veteran's disorder is not manifested by symptomatology more nearly approximating the criteria for a 100 percent rating under Diagnostic Code 9411 for any period.

For the reasons stated above, the Board finds that the Veteran is entitled to a rating of 70 percent, but no greater than 70 percent, for PTSD for the entire initial rating period under appeal.  

Increased Rating for Residuals of a Shell Fragment Wound of the Left Tibia
 
Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is controlling.  Tropf v. Nicholson, 
20 Vet. App. 317 (2006).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History of a moderately severe disability of the muscles includes service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through one or more muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those shown for moderately severe muscle injuries, should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin indicating wide damage to muscle groups in the track of a missile.  Palpation shows loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the sound side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Muscle Group XI refers to the following: propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); flexion of knee (6). Posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris. The following evaluations are assignable for disability of muscle group XI: 0 percent for slight, 10 percent for moderate, 20 percent for moderately severe, and 30 percent for severe.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle Group XII refers to dorsiflexion (1); extension of toes (2); stabilization of arch (3). Anterior muscles of the leg: (1) tibialis anterior; (2) extensor digitorum longus; (3) extensor hallucis longus; (4) peroneus tertius.  This diagnostic code provides for a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5312.

The Board notes that the Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 5311, the maximum rating allowed for injuries of Muscle Group XI.  In an April 2004 VA medical examination report, the VA examiner noted a one and a quarter centimeter scar over the left anterior tibia over the mid tibia region.  The Veteran had atrophy of the left calf with evidence of injury to Muscle Group XI, noted to be weakness of plantar flexion of the left foot.  Palpation of the left calf muscle revealed loss of muscle substance, impairment of muscle tone, and loss of deep fascia.  The muscle injury was found to have involved underlying bone damage and nerve damage due to mild decreased sensation around the scar.  

In a February 2010 VA medical examination report, the VA examiner noted much improved symptoms regarding Muscle Group XI.  Specifically, the February 2010 VA examiner found no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  Strength of muscle group XI was a four out of five.  There was no muscle herniation, or injury to tendon, bone, joint or nerves.  

The Board notes that the February 2010 VA medical examination report contains findings indicating that the injury to Muscle Group XI is of less severity than as noticed in the April 2004 VA medical examination report.  However, considering the Veteran's condition has been rated as 30 percent disabling effective January 1972.  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor and find that the Veteran's symptomatology more nearly approximates the criteria for the maximum 30 percent rating under Diagnostic Code 5311.  

The Board has considered whether an additional rating is required for disability of Muscle Group XII, under Diagnostic Code 5312.  In the April 2004 VA medical examination report, the VA examiner reported finding evidence of injury to Muscle Group XII as the Veteran's left foot dorsiflexor was weaker than the right.  By contrast, in the February 2010 VA medical examination report, the VA examiner reported no difficulties with dorsiflexion and no injury to Muscle Group XII.

Having reviewed this evidence, the Board has determined that a separate rating is not required for an injury to Muscle Group XII.  First, the Board notes that, although the April 2004 VA medical examiner stated that the Veteran had an injury to Muscle Group XII based entirely on a noted lack of dorsiflexion in the Veteran's left lower extremity upon testing.  However, upon reexamination in February 2010, the VA examiner did not note any difficulties with dorsiflexion.  The Board notes that the lack of dorsiflexion noted on the April 2004 VA medical examination report appears to have been an acute and transitory symptom, not appearing on subsequent examination.  The Board also notes that the Veteran has been service-connected at 30 percent for residuals of a shrapnel wound since January 1972.  During that period of time, the Veteran never reported a disorder akin to an injury to Muscle Group XII.  Considering this evidence, the Board finds that a separate rating for an injury to Muscle Group XII under Diagnostic Code 5312 is not required.  

The Board recognizes that the provisions of 38 C.F.R. § 4.55(a) specifically contemplate the possibility of assigning a separate disability rating based on nerve damage.  Specifically, 38 C.F.R. § 4.55(a) provides that "a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions."  In this instance, the April 2004 VA examiner noted some bone and muscle damage.  By contrast, in the February 2010 VA medical examination report, the February 2010 VA examiner did not report any nerve damage.  Again, as the nerve damage noted by the April 2004 VA examiner was not noted by February 2010 VA examiner, the Board finds this symptomatology to be acute and transitory.  The Board notes that any nerve damage appears to affect only the same body part affected by the Veteran's in-combat wound, specifically the left lower extremity.  To the extent that the appellant experiences only numbness and pain in the left leg, a separate rating under the criteria for neurological defects is not warranted.  See 38 C.F.R. § 4.55(a).  As the appellant's symptoms are limited to his left leg, the Board finds a separate rating is not warranted for any neurological defects.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for injuries of Muscle Group XI during the entire rating period under appeal.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").

Knee Disability Rating Criteria

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2010), DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional impairment must be supported by adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).

A knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Code 5257.  Limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97. When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Initial Rating for Instability of the Left Knee

Based on the evidence of record, the Board finds that, for the entire initial rating period under appeal, an evaluation in excess of 10 percent for the instability of the left knee is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The record indicates that the Veteran's knee was injured due to an in-service combat wound.  The Veteran subsequently underwent many surgeries, including a February 1998 arthroscopic extensive repair of the lateral meniscus and total medical meniscectomy.  

Reviewing the treatment records for the rating period under appeal, in an April 2004 VA medical examination report, the VA examiner reported that the Veteran had no instability of the left knee.  However, a Drawer test, used to detect instability, was mildly positive.  In a subsequent May 2004 VA medical examination report, the VA examiner reported crepitus in the Veteran's left knee, but no evidence of instability.  In the most recent February 2010 VA medical examination report, the VA examiner noted that a physical examination showed no instability in the left knee.  A medial and lateral collateral ligaments stability test was abnormal with slight instability, and a medial and lateral meniscus test of the left knee was within normal limits.  From this record, the Board finds that the Veteran's instability of the left knee does not meet the criteria of moderate subluxation or lateral instability, required for a 20 percent rating under Diagnostic Code 5257 for any period.   

The Board notes that, in a May 2004 statement, the Veteran reported that he had a weak upper leg that put pressure on his unstable left knee, causing him to collapse under normal walking conditions.  He stated that, when he did walk, it was with a noticeable limp.  Moreover, in an April 2006 VA medical examination report, the VA examiner reported that the Veteran had severe left knee instability, requiring the use of a brace.  The Board notes that the April 2006 VA examination report's findings vary greatly from the results of the April 2004, May 2004 and February 2010 VA examinations' findings and, considering the other results, do not appear to be representative of the nature of the Veteran's disability throughout the initial rating period.  The record of evidence indicates that the Veteran wore a brace on his knee for most of the period prior to the February 2010 VA examination, during which the VA examiner reported that the Veteran did not wear a brace.  In addition, the Veteran receives periodic injection treatment in his knees as reported in VA treatment records dating from January 2008 through November 2008.  However, the Board notes that the April 2006 VA examiner, unlike the April 2004, May 2004 and February 2010 VA examiners, did not note performing any specific tests to determine the stability of the Veteran's left knee.  Instead, the examiner stated that the Veteran had "severe left knee instability" requiring the use of a brace.  As the April 2006 VA examiner's findings are not based upon any known test, but seem to be based solely on the Veteran's acknowledged use of a brace on his left leg, the Board finds that they are less probative in this matter than the other more specific and reasoned VA examination findings.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (stating that the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole).  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for instability of the left knee during the entire initial rating period under appeal.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Degenerative Changes of the Left Knee

Based on the evidence of record, the Board finds that, for the entire initial rating period on appeal, an evaluation in excess of 10 percent for degenerative changes of the left knee is not warranted.  38 C.F.R. § 4.71a.

The Board notes that, during this period, the Veteran's left knee disability was not manifested by limitation of motion of the left knee with flexion more nearly limited to 30 degrees or extension more nearly limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  In the April 2004 April 2006 and February 2010 VA medical examination reports, the respective VA examiners noted that the Veteran demonstrated limitation of motion of the left leg, marked by pain at the end of motion.  In the April 2004 VA medical examination report, the examiner reported flexion to 100 degrees and extension to 0 degrees.  In a May 2004 VA medical examination report, the examiner reported that the Veteran walked with a mild left antalgic gait.  Upon motion testing, flexion of the knee was 125 degrees, with pain at 120 degrees, and extension was to negative 20 degrees, with pain at negative 20 degrees.  In the April 2006 VA medical examination report, the VA examiner noted flexion to 90 degrees and extension to 0 degrees.  In the February 2010 VA medical examination report, the VA examiner noted that flexion was to 45 degrees and extension to 0 degrees.  Considering these findings, the Veteran does not meet the requirements for a 20 degree rating utilizing the diagnostic codes for limitation of motion of the knee.

Also, as the Veteran's left knee arthritis only affects one major joint, specifically the knee, the Veteran's left knee arthritis does not meet the requirement for a 20 percent rating under Diagnostic Code 5003.  Under that criteria, a 20 percent rating may be awarded if two major joints or two minor joint groups are affected by the degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's left knee disability during the initial rating period.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board notes that the 10 percent rating for the initial rating period under Diagnostic Code 5003 contemplates and compensates the Veteran for pain on motion that is otherwise not compensable under Diagnostic Codes 5260 and 5261.  Therefore, the Veteran is already compensated for his pain and DeLuca is not applicable.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for degenerative changes of the left knee for the entire initial rating period.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Arthritis of the Right Knee

Based on the evidence of record, the Board finds that, for the entire initial rating period on appeal, an evaluation in excess of 10 percent for arthritis of the right knee is not warranted.  38 C.F.R. § 4.71a.

The record indicates sufficiently that, over the entire initial rating period, the Veteran experienced slightly limited motion of the right knee.  In a May 2004 VA medical examination report, the VA examiner noted crepitus in the knee.  Upon limitation of motion testing, flexion of the right knee was to 135 degrees without pain and extension was within normal limits to zero degrees, without pain.  In a subsequent February 2010 VA medical examination report, the Veteran reported experiencing difficulty with ambulation and standing on the right leg.  Upon testing, the VA examiner noted no abnormalities of the knee except tenderness.  Upon limitation of motion testing, flexion was limited to 90 degrees with pain at the end of motion and extension was not limited.  These results do not more nearly approximate the criteria for a 20 degree rating, specifically either flexion limited to 30 degrees or extension limited to 15 degrees under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a. 

Also, as the Veteran's right knee disorder only affects one major joint, specifically the knee, the Veteran's right knee disorder does not meet the requirement for a 20 percent rating under Diagnostic Code 5003.  Under that criteria, a 20 percent rating may be awarded if two major joints or two minor joint groups are affected by the degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's right knee disability during the entire initial rating period.  See DeLuca, 8 Vet. App. at 206-7.  However, the Board notes that the 10 percent rating assigned for the entire initial rating period under Diagnostic Code 5003 contemplates slight limitation of motion, with pain, not otherwise compensable under Diagnostic Codes 5260 and 5261.  Also, in the February 2010 VA medical examination report, the Veteran specifically denied experiencing flare-ups in the right knee.  Therefore, DeLuca is not applicable in this case.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's arthritis of the right knee for the entire initial rating period.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Initial Rating for Low Back Disorder

Subsequent to the filing of the Veteran's claim for service connection for a low back disability, the criteria for evaluating back disabilities were revised substantially.  With respect to the changes in the criteria for the rating of the spine, the Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel interpreted that Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  The General Counsel interpreted that the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  The General Counsel indicated that, pursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, the VA ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised criteria for evaluating spine disabilities.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Accordingly, VA must evaluate the Veteran's service-connected lumbar spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); Kuzma, 341 F.3d at 1327.

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

There is X-ray evidence of degenerative disc disease of the lumbar spine, and it is clear in reviewing the RO's finding that this is part of the Veteran's service-connected low back disability.  Thus, the criteria for rating disc disease or intervertebral disc syndrome are applicable.  

Under Diagnostic Code 5293, as amended effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is rated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopaedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations under revised Diagnostic Code 5293 (now 5243), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopaedic and neurologic manifestations" means orthopaedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2008).

A precedent opinion of the VA General Counsel, VAOPGCPREC 36- 97, interpreted that Diagnostic Code 5293 for intervertebral disc syndrome involves loss of range of motion because the nerve defects and resulting pain associated with nerve injury may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  Under Diagnostic Codes 5242 and 5237, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at  206-7.  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Based on the evidence of record, the Board finds that, for the entire initial rating period, an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted under any appropriate diagnostic code.  

Utilizing the criteria under Diagnostic Code 5295 effective prior to September 26, 2003, the Board finds that, for the entire initial rating period, the Veteran's low back disability has not been manifested by symptomatology more nearly approximating that required for the next highest 40 percent rating.  Under these criteria, a 40 percent rating would be assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  In the May 2004 VA medical examination report, the VA examiner noted that the Veteran displayed flexion of the spine to 70 degrees, with pain at 60 degrees; right lateral flexion to 25 degrees, with pain at the end point; and left lateral flexion to 20 degrees, with pain at the end point.  In a contemporaneous VA X-ray report, the examiner noted a markedly exaggerated lordotic curve, disc space narrowing at L3-L4, L4-L5, and L5-S1; and a possible anterior displacement of L5 in relation to S1 of about one centimeter.  In a February 2010 VA medical examination report, the VA examiner reported that the Veteran displayed flexion of the thoracolumbar spine to 45 degrees, with pain at the end point; and bilateral lateral flexion to 15 degrees, with pain at the end points.  Although the Veteran displayed some loss of both forward and lateral flexion during both VA examinations, and X-rays indicated some irregularity of the joint space, the record does not show listing of the whole spine, a positive Goldthwaite's sign, marked limitation of forward bending, or abnormal bending on forced motion.  Therefore, the Board finds that, for the entire initial rating period, the evidence weighs against the award of a staged rating in excess of 20 percent under Diagnostic Code 5295, effective prior to September 26, 2003.  Id.  

In addition, using the criteria under Diagnostic Code 5292, effective prior to September 26, 2003, a next higher 40 percent rating is not warranted for the entire initial rating period.  Under these criteria, a 40 percent rating is warranted for severe limitation of motion of the spine.  In the May 2004 VA medical examination report, the VA examiner reported limitation of motion of the thoracolumbar spine, to include forward flexion to 70 degrees, with pain at 60 degrees; right lateral flexion to 25 degrees, with pain at the end point; left lateral flexion to 20 degrees, with pain at the end point; right rotation to 25 degrees, with pain at the end point; and left lateral rotation to 20 degrees, with pain at the end point.  In the February 2010 VA medical examination report, the examiner reported flexion of the thoracolumbar spine to 45 degrees, with pain at the end point; bilateral lateral flexion to 15 degrees, with pain at the end points and bilateral rotation to 15 degrees, with pain at the end points.  Although the test results represent possibly a moderate loss of motion of the spine, the Board notes that the Veteran is still able to bend and use his spine.  Therefore, the Board finds that the Veteran's current lumbosacral spine disability symptomatology does not more nearly approximate the severe limitation of motion of the spine required for a rating in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Reviewing the evidence under the criteria for Diagnostic Code 5293 effective September 23, 2002, for the entire initial rating period on appeal, the Veteran's back disability has not been productive of incapacitating episodes having a total duration of at least four but less than six weeks per year, the criteria for a 40 percent rating.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2002).  In fact, throughout the record of evidence, the Veteran indicated that he has not experienced any incapacitating episodes.  

Using the criteria for Diagnostic Codes 5242 and 5237, effective September 26, 2003, the Veteran's back disability was not manifested by symptomatology more nearly approximating the criteria for a 40 percent rating throughout the entire initial rating period.  Under these diagnostic codes, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  As noted above, for the entire initial raring period, the Veteran's forward flexion of the spine has been not been shown to be limited to 30 degrees or less.  In fact, in the most recent February 2010 VA medical examination report, the Veteran showed 45 degrees of forward flexion.  Also, the record contains no evidence indicating ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2010).  

The Board has considered the functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's low back disorder throughout the entire initial rating period.  See DeLuca, 8 Vet. App. at 206-7.  Specifically, the Board notes the Veteran's statements, including those contained in the February 2010 VA medical examination report, indicating limited pain, weakness, and limitation of motion of the spine during flare-ups.  However, in the VA medical examination reports, the respective VA examiners noted that the Veteran did not experience any weakness, incoordination, or fatigue upon repetitive motion.  Moreover, as the current 20 percent rating already compensates the Veteran for loss of flexion related to pain, the Board finds that DeLuca is not applicable.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's low back disability during the entire initial rating period.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Separate Rating for Radiculopathy of the Lower Extremities

The Board has considered whether a separate rating is warranted for radiculopathy causing sensory deficits of the lower extremities.  In the May 2004 VA medical examination report, the Veteran reported pain in his back, but stated that the pain did not radiate.  Upon examination, the VA examiner noted that straight-leg testing was normal.  

In the February 19, 2010 VA medical examination report, the VA examiner, upon neurological examination, found that the Veteran's sacral spine sensory function was impaired and that the nerve most likely affected was the sciatic nerve.  Specifically, the VA examiner reported sensory deficits of the bilateral anterior lower thighs, bilateral lateral thighs, bilateral front legs, bilateral lateral legs, and bilateral back of the thighs; however, the VA examiner noted that that the neurological impairment did not result in motor weakness, as bilateral knee and ankle jerk findings were 2+ and reflexes were normal.  

From this evidence, the Board finds that the Veteran's overall radicular symptoms are consistent with mild incomplete paralysis of the sciatic nerve, warranting separate 10 percent ratings for each extremity under Diagnostic Code 8520 for the period from February 19, 2010, the date of the most recent VA examination.  38 C.F.R. § 4.124.  

The Board also finds that the preponderance of the evidence is against ratings in excess of 10 percent for the neurological impairment of the bilateral lower extremities, as the Veteran appears to experience only slightly diminished sensation in both extremities extremity, as noted by pinprick examinations.  There is no indication of atrophy of any of the lower extremity muscles caused by the radiculopathy disorder and motor function is normal.  In light of the above, the evidence of record does not support a rating of 20 percent for moderate symptoms under Diagnostic Code 8520.  As the preponderance of the evidence is against ratings in excess of 10 percent for radiculopathy of the bilateral lower extremities, the benefit-of-the-doubt rule does not apply to this aspect of the claim.  38 U.S.C.A. § 5107(b). 





Separate Rating for Bowel Dysfunction

Having reviewed the evidence of record, the Board finds that the Veteran's low back disorder is productive of bowel dysfunction, specifically impairment of sphincter control.

Reviewing the treatment records, the Board notes that the record of evidence does not contain any statement or notation indicating leaking bowels related to neurological symptoms of the Veteran's low back disorder until February 2010.  In the February 19, 2010 VA medical examination report, the Veteran reported experiencing slight fecal leakage occurring less than one-third of the day.  He stated that he wore pads for this condition.  After a review of the claims file and a physical examination, the examiner stated that the Veteran's intervertebral disc syndrome caused bowel dysfunction with a pad needed three times per day.  The VA examiner specifically stated that the intervertebral disc syndrome did not cause bladder dysfunction.  

Considering this evidence, the Board finds that the Veteran's current neurogenic bowel disability more nearly approximates that required for a separate 20 percent rating under Diagnostic Code 7332, the criteria used in rating impairment of sphincter control of the rectum, effective the date of the February 19, 2010 VA examination.  Under this diagnostic code, a 20 percent rating is warranted for occasional involuntary bowel movements, requiring the wearing of a pad.  As the Veteran has to use three pads a day for this disorder and has fecal leakage one-third of the day, the Board finds that a 20 percent is warranted.  The Board finds that the Veteran's current bowel disability does not more nearly approximate the criteria for the next higher 40 percent rating under Diagnostic Code 7332, requiring evidence of extensive leakage and fairly frequent involuntary bowel movements.  As the evidence indicates that the bowel disability is apparently productive of regular slight bowel movements, requiring the use of pads.  38 C.F.R. § 4.114.  

For the reasons stated above, the Board finds that the Veteran is entitled to a separate rating of 20 percent, but no greater than 20 percent, for a neurogenic bowel disability, related to service-connected intervertebral disc syndrome, for the period from February 19, 2010.  Accordingly, the benefit of the doubt doctrine does not apply to the entitlement to a rating greater than 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2010).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2010).

After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss disability are not met or more nearly approximated for the entire rating period of appeal.  The Board has applied the criteria used for evaluating hearing loss to the findings from VA hearing evaluations conducted in April 2004 and October 2006, respectively.  In doing so, the Board found that neither test included results indicating a compensable level of hearing loss.  

The April 2004 VA audiology examination report revealed an average right ear puretone decibel loss of 35 with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran had a left ear average puretone decibel loss of 24 with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  Id.  These combined numeric designations result in a rating of 0 percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The October 2006 VA audiology examination report revealed an average right ear puretone decibel loss of 54 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran had a left ear average puretone decibel loss of 63 with speech recognition of 96 percent.  These findings are consistent with Level II hearing in the left ear.  Id.  These combined numeric designations result in a rating of 0 percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Veteran's assertions regarding his difficulties with hearing are credible.  Specifically, the Veteran has indicated that he has difficulty hearing others when they speak to him.  However, in determining the actual degree of disability, the examination findings of audiometric test scores and speech recognition scores are more probative of the degree of impairment due to hearing loss disability.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.

In this case, application of the certified audiological test results to the applicable rating criteria produce a noncompensable rating.  38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, a compensable rating for the Veteran's bilateral hearing loss is not warranted for any period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board also finds that, in light of the Veteran's test scores, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.

In view of the foregoing, the Board finds that the preponderance of the evidence is against an initial compensable for the Veteran's bilateral hearing loss for any period.  As the preponderance of the evidence is against the claim for a higher (compensable) initial rating for bilateral hearing loss, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.

Initial Rating for Erectile Dysfunction

Based on the evidence of record, the Board finds that, for the entire initial rating period on appeal, an evaluation of 20 percent, but no greater than 20 percent, is warranted for the Veteran's deformity of the penis with loss of erectile power.  38 C.F.R. § 4.71a.

The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection) of itself.  Instead, such impairment is compensated by special monthly compensation at the statutory rate for loss of use of a creative organ in 38 U.S.C.A. § 1114(k).  

A separate compensable rating may only be assigned if there is associated pathology that is compensable under the rating schedule.  Although there is no specific diagnostic code for erectile dysfunction, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 7522 addresses loss of erectile power, which is precisely the symptomatology described by the Veteran.  38 C.F.R. § 4.115b.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  See Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code.

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.

Reviewing the evidence of record, the Veteran underwent surgery for service-connected prostate cancer.  Prior to that surgery, no abnormalities were noted on the Veteran's penis.  After surgery, the Veteran reported that he now experienced erectile dysfunction.  In a July 2009 VA treatment record, in determining the effects of the prostate surgery, a VA examiner noted a Peyronie's plaque on the dorsum of the Veteran's penis.  In an October 2009 VA treatment record, a VA examiner noted that the Veteran had penile scar tissue, possibly Peyronie's disease, that might be contributing to the Veteran's impotence.  In a January 2011 VA treatment record, a VA examiner noted that the Veteran's Peyronie's plaque was scar tissue and, therefore, a penile deformity.

As the evidence indicates that the Veteran has a penile deformity resulting from prostate cancer surgery, and that said deformity might contribute to the Veteran's impotence, the Board finds that the Veteran's symptomatology most closely approximates that required for a 20 percent rating under Diagnostic Code 7522, for the entirety of the initial rating period.  The Board notes again that the 20 percent rating is the maximum that may be assigned under this diagnostic code.  Furthermore, as noted above, Diagnostic Code 7522 is the only diagnostic code applicable to the rating of erectile dysfunction symptomotology.  Therefore, the Board finds that the Veteran's symptomatology does not more nearly approximate that required for a higher rating under any other diagnostic code.

Extraschedular Consideration
	
The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.   In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by obsessional rituals which interfere with routine activities; near-continuous panic and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  These symptoms are part of the schedular rating criteria.   In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Regarding the residuals of a shell fragment wound of the left tibia disability, the Board notes that the 30 percent rating currently assigned is the maximum allowed for a wound to Muscle Group XI.  The schedular rating criteria used specifically contemplate the Veteran's symptomatology, specifically evidence of a severe muscle wound affecting Muscle Group XI.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's residuals of a shell fragment wound.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Id.  

Regarding the Veteran's disabilities of the left knee, the complaints or findings associated with the service-connected left knee include mild findings of left knee instability and flexion limited, at worse, to 45 degrees and extension limited to zero degrees.  The schedular rating criteria specifically contemplate ratings based on limitation of motion or limitation of function, including as due to DeLuca factors of pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  The complaints or findings associated with the service-connected instability include subluxation or lateral instability.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's left knee disabilities of degenerative joint disease (with pain and limitation of motion) and instability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Id.  

Regarding the Veteran's arthritis of the right knee, the complaints or findings associated with the service-connected right knee include flexion limited, at worse, to 90 degrees and extension limited to zero degrees.  The schedular rating criteria specifically contemplate ratings based on limitation of motion or limitation of function, including as due to DeLuca factors of pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's right knee arthritis disability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  Id.  

Regarding the Veteran's low back disability, during the entire initial rating period, the Veteran's low back disability was manifested by arthritis, resulting limitation of forward flexion to 45 degrees, with pain at the end of motion.  The rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (DCs 5292, 5293, 5295 (2002); 5237, 5242, 5243 (2010)), including motion limited to orthopedic factors such as pain, weakness, and guarding 
(38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability throughout the entire rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's low back disability, the Board finds that the criteria for referral for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Id.  

Regarding the bilateral radiculopathy of the lower extremities, during the period from February 19, 2010, the radiculopathy has been manifested by sensory numbness in the hips and legs, without limitation of motion.  The rating criteria contemplate such symptomatology.  The schedular rating criteria provide for either a mild or moderate rating for radiculopathy symptoms that are purely sensory.  In this case, comparing the Veteran's disability level and symptomatology of radiculopathy the rating schedule, the degree of disability prior from February 19, 2010 is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's radiculopathy disability, the Board finds that the criteria for referral for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Id.  

Regarding the Veteran's bowel disability, during the period from February 19, 2010, the Veteran's bowel disability has been manifested by occasional involuntary bowel movements requiring the wearing of a pad.  The rating criteria contemplate such symptomatology.  In this case, comparing the Veteran's disability level and symptomatology of radiculopathy the rating schedule, the degree of disability prior from February 19, 2010 is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's bowel disability, the Board finds that the criteria for referral for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Id.  

Regarding the Veteran's bilateral hearing loss, during the entire increased rating period, the Veteran's hearing loss has been manifested by bilateral sensorineural hearing loss.  The rating criteria contemplate such symptomatology.  The criteria also contemplate an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  The Board considered the criteria for exceptional hearing patterns and found that the Veteran's current levels of hearing loss do not meet these criteria.  In this case, comparing the Veteran's disability level and symptomatology of hearing loss the rating schedule, the degree of disability is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's bilateral hearing loss disability, the Board finds that the criteria for referral for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Id.  

Finally, regarding the Veteran's erectile dysfunction, for the entire initial rating period under appeal, the  erectile dysfunction has been manifested by a deformity of the penis with loss of erectile power.  The rating criteria contemplate such symptomatology.  In this case, comparing the Veteran's disability level and symptomatology of hearing loss the rating schedule, the degree of disability is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  The Board notes that the Veteran has been assigned the maximum rating for such disabilities.  Unlike special monthly compensation, which is specifically designed to compensate Veterans for disabilities such as erectile dysfunction, the rating schedule is designed with a different purpose in mind: to provide compensation for disabilities which result in an impairment in earning capacity (i.e., interference with employment).  See 38 C.F.R. §§ 3.321(a), 4.1.  The Board notes that the Veteran is in receipt already of special monthly compensation.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Id.  

Combined Evaluation in Excess of 80 Percent

The Veteran essentially contends that his combined disabilities are sufficient to allow for a combined rating greater than the assigned 80 percent.  In a February 2005 statement, the Veteran indicated that he believed that his combined disability rating should be at least 90 percent for the rating period from September 8, 2003.

As reported above, the Veteran was rated as 100 percent disabled for service-connected prostate surgery from June 1, 2006 to February 28, 2009.  Therefore, the Board will not discuss the Veteran's ratings during that period of time, as no higher rating is possible for this period.  

VA does not merely add the individual percentages of each condition to determine a combined rating.  Instead, a combined rating table that considers the effect from the most serious to the least serious conditions is applied. 38 C.F.R. § 4.25.  The table is based on a formula that recognizes that each additional disability impacts only that part of the whole person which was previously not disabled.  When the whole (100 percent) person is awarded a 50 percent disability, half of the person is disabled. If another disability is then rated 50 percent, it can only impact that part of the person which was not disabled.  Half of 100 percent is 50 percent, and half of 50 percent is 25 percent.  A person with two 50 percent disabilities is therefore 75 percent disabled (50+25).

To use the combined rating table, the disabilities are listed in order from most severe to least severe.  The degree of greatest disability in read from the left hand column on Table I, 38 C.F.R. § 4.25, and is intersected with the next highest rating along the top row of Table I.  The number at the intersection is the combined value of those two disabilities.  The process is then repeated, using the most recent combined value down the left column and the next disability along the top row, until all the disabilities have been considered.

When there are multiple disabilities affecting both upper or both lower extremities, these disabilities are combined together first, and ten percent of their combined value is then added to the combined rating for those bilateral disabilities.  This is the bilateral factor.  This is then considered to be a single disability for purposes of combining.  38 C.F.R. § 4.26.

Having reviewed the evidence of record, the Board finds that the Veteran is entitled to a 90 percent combined disability rating for the rating period from September 8, 2003 through May 31, 2006.  During this period, the Veteran was service connected for several disabilities, including PTSD, rated at 70 percent disabling, a low back disorder, rated at 20 percent disabling, and tinnitus, rated at 10 percent disabling.  The Veteran also was service connected for various disorders of the right and left legs, rated as 30 percent, 30 percent, 10 percent and 10 percent.  Using the bilateral factor, the disabilities of the lower extremities are to be considered a single disability, rated at 66 percent, for the purposes of the combined rating table.  

The Veteran's PTSD, now rated at 70 percent, and the bilateral lower extremity disabilities, rated at 66 percent, combine for a disability rating of 91 percent.  The combined 91 percent rating and the 20 percent low back disorder rating subsequently combine for a 93 percent rating.  The combined 93 percent rating and the 10 percent rating assigned for the Veteran's tinnitus disorder subsequently combine for a 94 percent rating.  As the Veteran has no other compensably rated disabilities, the 94 percent rating must be converted to the nearest degree divisible by 10.  Therefore, between for the rating period from September 8, 2003 through May 31, 2006, the combined rating is 90 percent.  38 C.F.R. § 4.25.

For the period from March 1, 2009, the Board finds that the Veteran is entitled to a combined rating of 100 percent.  The Board notes that, since March 1, 2009, the Veteran has been service-connected for residuals of prostate cancer, rated as 60 percent disabling.  In analyzing the Veteran's ratings for this period, the Board notes that the Veteran's PTSD, rated at 70 percent, and the bilateral lower extremity disabilities, rated at 66 percent, combine for a rating of 91 percent.  The combined 91 percent rating and 60 percent rating assigned for the Veteran's residuals of prostate cancer combine for a rating of 96.  As a final percent rating must be converted to the nearest degree divisible by 10 and the Veteran's three most disabling disorders combine for a 96 rating, the Board finds that further analysis is not necessary.  For the period from March 1, 2009, the Veteran's combined disabilities allow for a 100 percent rating.  Id.  


ORDER

New and material evidence has not been received to reopen service connection for a breathing disorder, to include asthma and bronchitis; the appeal to reopen service connection for a breathing disorder is denied.  

For the entire initial rating period, an initial rating of 70 percent, but no greater than 70 percent, for PTSD is granted.  

For the entire increased rating period under appeal, a rating in excess of 30 percent for residuals of a shell fragment wound of the left tibia is denied.  

For the entire initial rating period, an initial rating in excess of 10 percent for instability of the left knee is denied.  

For the entire initial rating period under appeal, an initial rating in excess of 10 percent for degenerative changes of the left knee is denied.  

For the entire initial rating period under appeal, an initial rating in excess of 10 percent for arthritis of the right knee is denied.  

For the entire initial rating period under appeal, an initial rating in excess of 20 percent for degenerative changes of the lumbar spine with spondylolisthesis is denied.  

A separate rating of 10 percent, but no greater than 10 percent, for left lower extremity radiculopathy, secondary to the Veteran's service-connected low back disability for the period from February 19, 2010 is granted.

A separate rating of 10 percent, but no greater than 10 percent, for right lower extremity radiculopathy, secondary to the Veteran's service-connected low back disability for the period from February 19, 2010 is granted.

A separate rating of 10 percent, but no greater than 10 percent, for bowel dysfunction, secondary to the Veteran's service-connected low back disability for the period from February 19, 2010 is granted.

For the entire rating period under appeal, an increased (compensable) rating for bilateral hearing loss is denied.  

For the entire initial rating period on appeal, an initial rating of 20 percent, but no greater than 20 percent, for erectile dysfunction is granted.  

For the rating period from September 8, 2003 through May 31, 2006, a combined disability rating of 90 percent, but no greater than 90 percent, is granted.  

For the period from June 1, 2009, a combined disability rating of 100 percent is granted.  


REMAND

As noted above, for the period from September 8, 2003 through May 31, 2006, the Veteran's combined rating for all service-connected disabilities is 90 percent.  During that period of time, the Veteran contended that he was only able to work at a part-time position due to his service-connected disabilities.  The Board finds that this raises an implied claim for individual unemployment due to service-connected disabilities (TDIU) for this period, and for the period from March 1, 2009 to June 1, 2009, when he was also rated combined 90 percent disabled.  

In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91.  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 U.S.C.A. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

As a result of this decision, for the period from September 8, 2003 through May 31, 2006, the Veteran's PTSD was rated at 70 percent.  As noted above, the combined rating for all of the Veteran's service-connected disabilities during this period was 90 percent.  Considering these findings, the Board finds that a Remand is necessary for the RO to determine if the Veteran is entitled to a TDIU for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 to June 1, 2009.

Accordingly, the issue of a TDIU for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 to June 1, 2009, is REMANDED for the following action:

1.  The AMC/RO should furnish the veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the veteran of the evidence necessary to substantiate entitlement to TDIU.

2.  The AMC/RO should take reasonable steps to investigate the Veteran's employment status for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 to June 1, 2009.  

3.  Following the completion of the requested actions, the AMC/RO should then adjudicate the implied claim for a TDIU.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


